Title: From Benjamin Franklin to Silas Deane, 31 [i.e., 1?] August 1783
From: Franklin, Benjamin
To: Deane, Silas


          
            Sir,
            Passy, August 31st [i.e., I?], 1783.
          
          I received last night the letter you did me the honor of writing to me the 20th. past,
            and in answer inform you that I never heard anything of the discourses or resentments
            you mention, either at Versailles or at Paris; that I do not think your personal safety or liberty would be hazarded from any such
            resentments by your coming to Paris to settle your accompts; and that, so far as may
            depend on me, you may rely on the protection you wish for. With best wishes that you may
            hereafter so prudently conduct yourself as to recover the esteem and respect you once
            possessed among your countrymen, I am,
            Sir, Your most obedient and most humble servant,
          
            B Franklin.
            Silas Deane, Esq.
          
        